DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This patent application is a national phase filing under section 371 of PCT/EP2018/057412 filed 03/23/2018.
Claims 1-13 are cancelled.
Election/Restrictions
In response to a Restriction Requirement mailed on 02/16/2022, the Applicant elected Group I (claims 14-20) in a reply filed on 03/25/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 14-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/11/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) 
(Clean Version) Method for Producing an Optoelectronic Device
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0311405 A1 to Oyamada et al. (“Oyamada”) in view of US 2012/0094406 A1 to Patel et al. (“Patel”).

    PNG
    media_image1.png
    660
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    522
    media_image2.png
    Greyscale

Regarding independent claim 14, Oyamada in Figs. 10-12 teaches a method for producing an optoelectronic device 90 (Fig. 10, ¶ 93 & ¶ 97, LED device 90), the method comprising: 
providing an optoelectronic semiconductor chip 16 (Fig. 11(a) & ¶ 98, LED die 16) comprising a top side and a bottom side; 
arranging the optoelectronic semiconductor chip 16 with its top side towards a surface (Fig. 11(a), top surface of 32a) of a carrier 32a (¶ 63, second support sheet 32a); 
forming a recess 94, 96 (Figs. 11(b)-12(a) & ¶ 99, groove 94, 96) at (i.e., near) the surface of the carrier such that the recess 94, 96 surrounds the optoelectronic semiconductor chip 16 (Fig. 11(b)); 
arranging a mold compound 97 (Fig. 12(b) & ¶ 100, reflective resin 97 comprising silicone resin, which is the same material as the Applicant purported in disclosure for the mold compound (see paragraph 47 in the specification of the present application)) in the recess 94, 96 and above the surface of the carrier 32a such that the optoelectronic semiconductor chip 16 is embedded into the mold compound 97, wherein the bottom side of the optoelectronic semiconductor chip 16 remains at least partially not covered by the mold compound 97 (Fig. 12(b)); 
removing the carrier 32a (Figs. 12(b)-12(c), carrier 32a is removed); and 
arranging a wavelength-converting material 11a (Fig. 11(a), ¶ 98 & ¶ 19, phosphor member 11a for wavelength converting light) above the surface of the carrier 32a, wherein the wavelength-converting material 11a is perforated while forming the recess 94, 96 (Figs. 11(b)-12(a)).
However, Oyamada does not explicitly disclose the wavelength-converting material is arranged on the carrier before arranging the optoelectronic semiconductor chip.
Patel recognizes the need for the production of phosphors with well controlled and repeatable dimensions and geometries suitable for solid-state lighting applications (¶ 5-¶ 7). Patel satisfies the need by forming phosphor dots 310 (i.e., wavelength-converting material; Fig. 4 & ¶ 29) on a film 300 (i.e., carrier; Fig. 4 & ¶ 29) before arranging light-emitting elements 500 (i.e., optoelectronic semiconductor chip; Fig. 6, ¶ 35 & ¶ 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for arranging the wavelength-converting material taught by Oyamada with the process of forming the wavelength-converting material taught by Patel, so as to produce wavelength-converting material with well controlled and repeatable dimensions and geometries suitable for solid-state lighting applications.
Regarding claim 15, the combination of Oyamada (Fig. 11) and Patel (Fig. 6) further teaches pressing the optoelectronic semiconductor chip 500 into the wavelength-converting material 310 (Patel: Fig. 6 & ¶ 38), wherein the bottom side of the optoelectronic semiconductor chip 16, 500 remains at least partially not covered by the wavelength-converting material 11a, 310 (Oyamada & Patel).
Regarding claim 16, Oyamada in Fig. 11(c) further teaches forming the recess 94, 96 comprises forming the recess 94, 96 by bevel cutting (¶ 99, cut resulting sloping faces).
Regarding claim 19, Oyamada in Figs. 11(b)-12(b) further teaches a plurality of optoelectronic semiconductor chips 16 is embedded into the mold compound 97, and wherein each optoelectronic semiconductor chip 16 is surrounded by a respective recess 94, 96 (¶ 99, groove 94, 96).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada and Patel, and further in view of US 2016/0181483 A1 to Eichenberg et al. (“Eichenberg”).
Regarding claim 17, the combination of Oyamada and Patel does not explicitly arranging the mold compound comprises molding. Oyamada discloses the mold compound 97 comprises silicone resin (Fig. 12(b) & ¶ 100).
	Eichenberg recognizes a need for forming a molded body comprising silicone resin particularly easily to leave top sides and/or undersides of a target component at least partly not covered by the molded body (¶ 48 & ¶ 75). Eichenberg satisfies the need by using film-assisted transfer molding for forming the molded body (¶ 48 & ¶ 74).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the film-assisted transfer molding taught by Eichenberg to form the mold compound taught by Oyamada and Patel, so as to form a molded body particularly easily to leave top sides and/or undersides of a target component at least partly not covered by the molded body.
Regarding claim 18, the combination of Oyamada, Patel and Eichenberg further teaches molding comprises film-assisted transfer molding (Eichenberg; see the rejection of claim 17 as noted above).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein cutting comprises cutting in regions of elevations formed by the mold compound arranged in the recess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895     

/JAY C CHANG/Primary Examiner, Art Unit 2895